Title: Cherokee National Council to Return J. Meigs, 11 April 1810
From: Cherokee National Council
To: Meigs, Return J.


Friend and Brother,Oustennalligh, April 11th, 1810
I now acquaint you with the result of the Council of the deputies of the whole Cherokee Nation held at this place according to my appointment.
On meeting the Chiefs I had convened I delivered the Speeches suitable to the occasion, they have received them gladly, and resolved to hold them fast: they have now united their hearts and minds in brotherly love and in a determination to observe sacredly the treaties concluded with General Washington; although he has left us for better abode; yet we feel assured, that he has left behind him traces both clear and strong of his former transactions.
The country left to us by our Ancestors has been diminished by repeated sales to a tract barely sufficient for us to stand on, and not more than adequate to the purpose of supporting our posterity. We hope that the aforesaid treaties will protect us in the possession of it, and the remembrance of them keep the sky clear all around us.
Some of our people have gone across the Missisippi without the consent or approbation of the Nation, although Our Father the President in his Speech required that they should obtain it previous to their removing.
We hope that the advice of former Presidents, encouraging our people to apply their minds to improvement in Agriculture and the arts, may be continued, that their knowledge in these arts may be extended: and we rest assured that the General Government will not attend to or be influenced by any straggling part of the Nation, to accede to any new arrangement of our Country that may be proposed, contrary to the Will and consent of the main body of the Nation.
We request that you will forward these communications to Our Father, to which we add our intreaties, that he will cause his white children and their property to be kept separate from his Red children by the lines drawn at our former treaties, which we trust he will guarantee: even brothers of the same mother when they are arrived at the years of manhood they find it more agreeable, and sometimes necessary to preserve a good understanding between them, that their respective properties be kept apart, not interfering the one with the other.

You are continually endeavoring to remove the intruders off our lands, they put you to a great deal of trouble, for you are no sooner gone than they or others return to their former place of abode, we hope that you would find some means of rendering your exertions on this account more effectual, as you will thereby save yourself much trouble and make the minds of our people easy.
We must also inform you that the Chickasaws are very unjustly laying claim to that part of our country bordering on the Muscle shoals—the treaties we have already mentioned will sufficiently shew the little foundation they have to support there [sic] claim, as our boundaries are therein particularly specified.
Respecting the navigation of the Mobile it is out of our power to grant it: because the right of navigating this river does not rest with us alone.
Our former treaties were concluded and confirmed by your beloved President General Washington and Our beloved Man the Little Turkey, they were both sincere in their engagements, they directed us to look to the rising sun, by it to be guided and not by the moon, now both their Spirits have fled from our abodes, and gone to the habitation of the Great Spirit to receive the reward of their integrity—we remember with gratitude their benevolent labors, and hold fast their words.
This we send you to transmit to the Secretary of War as the unanimous Speech of the Cherokee nation, as represented by their Chiefs and deputies in Council assembled.

Black × Fox
[and thirty-eight other principal chiefs]

